PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/707.582
Filing Date: 09 Dec 2019
Appellant(s): Martin



__________________
Jessica H.L. Babad, Reg. No. 54,636
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 10/03/2021 from which the appeal is taken have been modified by the advisory actions dated 02/23/2022 and 04/08/2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Claims 1-7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

(2) Response to Argument
With respect to the rejections under 35 U.S.C. 101, Appellant asserts three main arguments:
1. 	Argument: Appellant argues that the claimed “round each of the plurality of original floating point values to a respective rounded floating point value, where each rounded floating point value is within a prespecified error bound of its respective original floating point value” involves a mathematical concept to reduce the amount of data needed for the storage or transmission of a given piece of information (per the claimed "compress the plurality of rounded floating point values") but does not recite a mathematical concept. Further, appellant argues that page 11 of the Final Rejection contends that "the improvement being argued is based on the mathematical concept of rounding using an error bound which reduces the amount of data needed for the storage." The Final Rejection seems to acknowledge in this passage that the claimed rounding using an error bound is based on a mathematical concept, without the claim reciting a mathematical concept. (Appellant Brief, p. 10 middle through p. 11 top). 
Response: The claimed limitation of “round each of the plurality of original floating point values to a respective rounded floating point value” recite a mathematical concept. Paragraph [0032] describes the rounding may be performed using a "scaling factor" such that rounded_value = round(original_ value*scaling_factor)/scaling factor. The rounding is performed using a multiplication and division operation on the original floating point values which are mathematical calculations. The claimed limitation of “where each rounded floating point value is within a prespecified error bound of its respective original floating point value” is merely describing the result of the rounding step which is also part of the mathematical concepts. 

2.	Argument: Appellant argues that paragraph [0040] discloses that “use of the output rounded floating point values rather than the original floating point values may result in higher compression ratios than other lossy floating point compression techniques”. Viewed alone, the rounding and comparing results in a value, and the compression, by its definition, encodes data in a way that it consumes less space. It is the claimed combination of the rounded floating point values being compressed that results in the higher compression ratios and the higher compression ratio/reduction in storage space improves the functioning of a computer. Further, appellant cites several case law for the improvement and argues that claims are eligible as long as they are directed to non-abstract improvements to the functionality of a computer and that the claimed elements describe a specific improvement. (Appellant Brief, p. 12 middle through p. 13 middle). 
Response: The improvement being argued by appellant is a natural consequence and direct result of the mathematical concept of rounding. Paragraph [0040] describes “use of the output rounded floating point values rather than the original floating point values may result in higher compression ratios than other lossy floating point compression techniques” which provides evidence that the higher compression ratio is a result of the rounding applied to each of the floating-point values. Although, examiner agrees that compression by definition encodes data in a way that it consumes less space, it is the rounding step that makes it possible to achieve the higher compression ratio as evidenced in paragraph [0040] and not from the additional element of “compressing the plurality of rounded floating point values”. It is important to note, the judicial exception alone cannot provide the improvement (MPEP 2106.05(a)). Although examiner acknowledges several case law presented by appellant, appellant has not provided arguments regarding specific limitations and to how these case law are similar to the claimed subject matter.

3.	Argument: Appellant argues that because claim 1 is novel and non-obvious as there is no prior art that explicitly teach or suggest the features of “compare the rounded floating point value to its respective original floating point value to output a value, and compare the output value to a pre-specified error bound”, the features of claim 1 are not well-understood, routine and conventional, which clearly recites significantly more than the allegedly well-known abstract idea (Appellant Brief, p. 13 last two lines through p. 14 top).
Response: As made clear by the courts, the “novelty of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter” (MPEP 2106.05(I)). Furthermore, it is the additional elements and not the abstract idea that are evaluated during determination of well-understood, routine, and conventional activity.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        
Conferees:
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182             

/Daniel Kinsaul/
Quality Assurance Specialist, TC 2100

                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.